Appellate Case: 21-2052     Document: 010110718978      Date Filed: 08/02/2022   Page: 1
                                                                 FILED
                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS        Tenth Circuit

                              FOR THE TENTH CIRCUIT                     August 2, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  DAVID WELLINGTON,

        Plaintiff - Appellant,

  v.                                                         No. 21-2052
                                                  (D.C. No. 1:17-CV-00732-JAP-LF)
  FERNANDO DAZA; SPECIAL AGENT                                (D. N.M.)
  HAND; SPECIAL AGENT MARSHALL;
  UNKNOWN AGENT 1; UNKNOWN
  AGENT 2; UNKNOWN AGENT 3;
  UNKNOWN AGENT 4; UNKNOWN
  AGENT 5,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

       David Wellington, proceeding pro se, appeals from the district court’s grant of

 summary judgment to the defendants in his civil-rights suit. Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2052    Document: 010110718978       Date Filed: 08/02/2022    Page: 2



                                   BACKGROUND

       In 2017, the Internal Revenue Service (IRS) Criminal Investigation Unit was

 investigating whether Mr. Wellington violated 26 U.S.C. § 7201 (attempt to evade or

 defeat tax) and 18 U.S.C. § 371 (conspiracy to defraud the United States). The

 scheme under investigation involved a business that Mr. Wellington organized,

 National Business Services, LCC (NBS). The government suspected that NBS

 advised and aided clients in creating New Mexico limited liability companies (LLCs)

 so that the clients could conduct financial matters without paying taxes.

       On March 10, 2017, Special Agent Fernando Daza applied for a warrant to

 search Mr. Wellington’s home in Albuquerque, New Mexico, for evidence of

 violations of §§ 7201 and 371. After reviewing the application, Special Agent

 Daza’s supporting affidavit, the warrant, and its attachments, a federal magistrate

 judge approved and signed the warrant.

       On March 14, Special Agent Sean Marshall, Special Agent Gregory Hand, and

 other agents executed the warrant. One agent patted Mr. Wellington down. They

 told him that he could stay or go during the search. But they would not allow him to

 change clothes, and because he was dressed only in a t-shirt and pajama pants, he

 believed he had no choice but to stay. The agents seized numerous items from the

 house, including documents, publications, and electronic devices. Special Agent

 Daza filed a return and an inventory of items seized during the search.

       Mr. Wellington filed suit under Bivens v. Six Unknown Named Agents of

 Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that the search of his

                                            2
Appellate Case: 21-2052     Document: 010110718978          Date Filed: 08/02/2022     Page: 3



 home and seizure of his property and his person violated his rights under the Fourth

 and First Amendments.1 The district court granted summary judgment to the agents


        1
         While this appeal was pending, the Supreme Court held a plaintiff had no
 Bivens remedy against a U.S. Border Patrol agent for excessive force in violation of
 the Fourth Amendment or retaliation in violation of the First Amendment.
 See Egbert v. Boule, 142 S. Ct. 1793, 1799-1800, 1804 (2022). We requested
 supplemental briefing from the parties regarding Egbert’s effect on this appeal, if
 any, as well as the effect of the parties’ failure to raise in the district court the issue
 of whether a Bivens remedy exists in these circumstances.

        The defendants assert that Mr. Wellington has no Bivens remedy for either the
 alleged Fourth Amendment or First Amendment violations. Although they concede
 that they did not raise their arguments before the district court, they urge us to reach
 the issues as an alternative ground for affirmance. Mr. Wellington argues that Egbert
 does not overrule Bivens, see id. at 1809 (“[T]o decide the case before us, we need
 not reconsider Bivens itself.”), and that, like Bivens, this case involves search and
 seizure. He further asserts that the defendants should not be able to question the
 existence of a Bivens cause of action for the first time on appeal.

        At a minimum, Egbert casts grave doubt on any assumption that
 Mr. Wellington has a Bivens remedy for a First Amendment violation. See id. at
 1807 (“[W]e have never held that Bivens extends to First Amendment claims . . . .
 Now presented with the question whether to extend Bivens to this context, we hold
 that there is no Bivens action for First Amendment retaliation.” (internal quotation
 marks omitted)). And even though Bivens also involved search and seizure, Egbert
 may nevertheless affect Mr. Wellington’s Fourth Amendment claims. See id. at 1810
 (Gorsuch, J., concurring in the judgment) (“I struggle to see how this set of facts
 differs meaningfully from those in Bivens itself. . . . If the costs and benefits do not
 justify a new Bivens action on facts so analogous to Bivens itself, it’s hard to see how
 they ever could. And if the only question is whether a court is ‘better equipped’ than
 Congress to weigh the value of a new cause of action, surely the right answer will
 always be no.”).

        But Egbert does not break entirely new ground; the defendants could have
 relied on earlier Supreme Court decisions to argue that Mr. Wellington lacks a Bivens
 remedy. See, e.g., Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017) (“The first question
 to be discussed is whether petitioners can be sued for damages under Bivens and the
 ensuing cases in this Court defining the reach and the limits of that precedent.”).
 “Our adversarial system endows the parties with the opportunity—and duty—to craft
 their own legal theories for relief in the district court.” Richison v. Ernest Grp., Inc.,
                                              3
Appellate Case: 21-2052     Document: 010110718978       Date Filed: 08/02/2022    Page: 4



 on six out of seven claims based on qualified immunity. Ultimately the parties

 stipulated to dismissing the remaining claim with prejudice, and Mr. Wellington now

 appeals from the grant of summary judgment on the six claims.2

                                      DISCUSSION

 I.    Legal Standards

       A.       Pro Se Litigant

       We liberally construe Mr. Wellington’s pro se filings. See Garrett v. Selby

 Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we do not act as

 his counsel, and he must “follow the same rules of procedure that govern other

 litigants.” Id. (internal quotation marks omitted).




 634 F.3d 1123, 1130 (10th Cir. 2011). Thus, we generally do not entertain new
 arguments on appeal (although we may be more lenient when the argument is in
 favor of affirming, rather than reversing). See id. In addition, the Supreme Court
 decided Egbert after the parties had fully briefed this appeal. We are “reluctant to
 definitively opine on the merits [when] we are deprived of the benefit of vigorous
 adversarial testing of the issue, not to mention a reasoned district court decision on
 the subject.” Abernathy v. Wandes, 713 F.3d 538, 552 (10th Cir. 2013). “Our
 reluctance is heightened [when the] argument involves a complicated and
 little-explored area of constitutional law.” Id.

        “The matter of what questions may be taken up and resolved for the first time
 on appeal is one left primarily to the discretion of the courts of appeals, to be
 exercised on the facts of individual cases.” Singleton v. Wulff, 428 U.S. 106, 121
 (1976). We generally do not consider issues the parties failed to raise before the
 district court. Further, we have before us only limited supplemental briefing
 addressing the issue, and we can affirm the judgment on grounds considered by the
 district court. Therefore, as a matter of discretion, we decline to decide whether a
 Bivens cause of action exists in this case.
       2
           Claim Three, which was dismissed upon stipulation, is not part of this appeal.
                                             4
Appellate Case: 21-2052    Document: 010110718978        Date Filed: 08/02/2022      Page: 5



       B.     Summary Judgment

       Contrary to Mr. Wellington’s assertion that the court decided “a qualified

 immunity dismissal motion,” Aplt. Opening Br. at 12, the district court decided the

 issues on summary judgment, first in considering Mr. Wellington’s motion for partial

 summary judgment and then in considering the defendants’ motion for partial

 summary judgment. “We review a district court’s grant of summary judgment

 de novo, applying the same standard as the district court.” Brammer-Hoelter v. Twin

 Peaks Charter Acad., 492 F.3d 1192, 1201 (10th Cir. 2007).

       Summary judgment is appropriate “if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). “We review the evidence in the light most

 favorable to the nonmoving party[,] . . . [b]ut we need not make unreasonable

 inferences that are unsupported by the record.” Est. of Redd ex rel. Redd v. Love,

 848 F.3d 899, 906 (10th Cir. 2017) (internal quotation marks omitted).

       Because the district court was deciding motions for summary judgment,

 Mr. Wellington could not simply rest on the allegations of his complaint.

 See Behrens v. Pelletier, 516 U.S. 299, 309 (1996) (“At [the motion to dismiss] stage,

 it is the defendant’s conduct as alleged in the complaint that is scrutinized for

 objective legal reasonableness. On summary judgment, however, the plaintiff can no

 longer rest on the pleadings, and the court looks to the evidence before it” in

 conducting a qualified-immunity analysis. (citation and internal quotation marks

 omitted)); Travis v. Park City Mun. Corp., 565 F.3d 1252, 1258 (10th Cir. 2009)

                                             5
Appellate Case: 21-2052     Document: 010110718978         Date Filed: 08/02/2022     Page: 6



 (in opposing summary judgment, “the nonmoving party[] may not rest on his

 pleadings but must set forth specific facts showing that there is a genuine issue for

 trial as to those dispositive matters for which he carries the burden of proof”

 (brackets and internal quotation marks omitted)).

        C.     Qualified Immunity

        “[T]he Supreme Court has recognized that public officials enjoy qualified

 immunity in civil actions that are brought against them in their individual capacities

 and that arise out of the performance of their duties.” Pahls v. Thomas, 718 F.3d

 1210, 1227 (10th Cir. 2013). “And because it is the norm in private actions against

 public officials, officials enjoy a presumption of immunity when the defense of

 qualified immunity is raised.” Id. (internal quotation marks omitted). Therefore,

 “[o]nce a defendant asserts qualified immunity, the burden shifts to the plaintiff to

 establish (1) a violation of a constitutional right (2) that was clearly established at the

 time of the violation.” Est. of Redd, 848 F.3d at 906 (internal quotation marks

 omitted). “We may decide which of these two prongs to address first, and need not

 address both.” Id.

 II.    Fourth Amendment Claims

        Claims One, Two, Four, and Seven allege violations of Mr. Wellington’s

 Fourth Amendment right against unreasonable searches and seizures.

        The Fourth Amendment provides:

        The right of the people to be secure in their persons, houses, papers, and
        effects, against unreasonable searches and seizures, shall not be violated,
        and no Warrants shall issue, but upon probable cause, supported by Oath or

                                              6
Appellate Case: 21-2052    Document: 010110718978         Date Filed: 08/02/2022      Page: 7



       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.

 U.S. Const. amend. IV. Accordingly, for a warrant to be constitutional, it must

 satisfy three conditions: it must (1) be issued by a “neutral [and] disinterested”

 magistrate; (2) be supported by probable cause; and (3) “particularly describe the

 things to be seized, as well as the place to be searched.” Mink v. Knox, 613 F.3d 995,

 1003 (10th Cir. 2010) (internal quotation marks omitted). “These requirements

 ensure that no intrusion in the way of search or seizure occurs without a careful prior

 determination of necessity, and preventing the specific evil of the general warrant

 abhorred by the colonists.” Id. (internal quotation marks omitted). This case

 involves the third condition, the particularity requirement.

       A.     Claim One: Search and Seizure of Property

       Claim One alleged that the agents willfully conducted an unreasonable general

 search of Mr. Wellington’s residence and unreasonably seized his property. In

 seeking partial summary judgment, Mr. Wellington asserted that the warrant was

 facially invalid because it was so overbroad as to constitute a general warrant. The

 district court upheld the validity of the warrant and denied Mr. Wellington’s motion

 for partial summary judgment. Later, in deciding the defendants’ motion for partial

 summary judgment, the district court readopted its earlier ruling on the validity of the

 warrant. It further held that, although it would have been clear to the agents that it

 would be unlawful to seize items that were not described in the warrant,

 Mr. Wellington had not presented any evidence of any such seizures.


                                             7
Appellate Case: 21-2052    Document: 010110718978        Date Filed: 08/02/2022    Page: 8



              1.     Validity of Warrant

       The warrant allowed the agents to search for and seize “evidence, fruits and

 instrumentalities of crimes relating to violations of 26 U.S.C. §7201 (Attempt to

 Evade Taxes) and 18 U.S.C. § 371 (Conspiracy), for the time-period of January 1,

 2005 through the present.” R. Vol. 1 at 175. Among other items, it provided that

 such evidence would include “[b]ooks and records pertaining to National Business

 Services, New Mexico Limited Liability Companies (NM LLCs), Stacy Underwood,

 David Wellington, Jerry Shrock, Michelle Shrock or associated companies/parties.”

 Id. And it allowed the seizure of “[t]ax defier paraphernalia to include books,

 instruction manuals, and how to pamphlets.” Id. at 176. Mr. Wellington argues that

 the warrant was so overbroad in describing the items to be seized, both with regard to

 subject matter and the included persons and entities, that it constituted a prohibited

 general warrant.3

       “The test applied to the description of the items to be seized is a practical one.

 A description is sufficiently particular when it enables the searcher to reasonably


       3
           “There is a difference . . . between warrants which are ‘general’ and those
 which are ‘overly broad.’” United States v. Cotto, 995 F.3d 786, 798 (10th Cir.
 2021), cert. denied, 142 S. Ct. 820 (2022). “General warrants are those that allow
 government officials to engage in exploratory rummaging in a person’s belongings[,]
 . . . vest[ing] the executing officers with unbridled discretion,” while “an overly
 broad warrant describes in both specific and inclusive general terms what is to be
 seized, but it authorizes the seizure of items as to which there is no probable cause.”
 Id. (internal quotation marks omitted). Although Mr. Wellington complains that the
 warrant was overly broad, he disclaims any intent to challenge probable cause. We
 therefore understand him to be arguing that the breadth of the warrant was so great
 that it effectively was a general warrant.

                                            8
Appellate Case: 21-2052     Document: 010110718978         Date Filed: 08/02/2022       Page: 9



 ascertain and identify the things authorized to be seized.” United States v. Leary,

 846 F.2d 592, 600 (10th Cir. 1988) (internal quotation marks omitted). “Even a

 warrant that describes the items to be seized in broad or generic terms may be valid

 when the description is as specific as the circumstances and the nature of the activity

 under investigation permit.” Id. (internal quotation marks omitted). But Leary

 further recognized that “the fourth amendment requires that the government describe

 the items to be seized with as much specificity as the government’s knowledge and

 circumstances allow, and warrants are conclusively invalidated by their substantial

 failure to specify as nearly as possible the distinguishing characteristics of the goods

 to be seized.” Id. (internal quotation marks omitted).4

        Mr. Wellington argues that both §§ 7201 and 371 are so broad that referring to

 them was meaningless in terms of limiting the warrant. See id. at 602 (“An

 unadorned reference to a broad federal statute does not sufficiently limit the scope of

 a search warrant.”); see also Voss v. Bergsgaard, 774 F.2d 402, 405 (10th Cir. 1985)

 (stating that § 371 is so broad that citing it “places no real limitation on the

 warrant”). It is true that these statutes reach quite far. But the criminal activity

 under investigation here was extensive. This court has upheld broad warrants where


        4
         “[T]he particularity of an affidavit may cure an overbroad warrant” if two
 requirements are met: “first, the affidavit and search warrant must be physically
 connected so that they constitute one document; and second, the search warrant must
 expressly refer to the affidavit and incorporate it by reference using suitable words of
 reference.” Leary, 846 F.2d at 603 (internal quotation marks omitted). The warrant
 involved in this case did not incorporate Special Agent Daza’s affidavit by reference,
 and therefore we do not consider that affidavit.

                                              9
Appellate Case: 21-2052     Document: 010110718978        Date Filed: 08/02/2022      Page: 10



  the underlying criminal conduct was extensive. See United States v. Villanueva,

  821 F.3d 1226, 1238-39 (10th Cir. 2016); United States v. Hargus, 128 F.3d 1358,

  1362-63 (10th Cir. 1997). Further, the warrant did not simply cite those statutes, but

  also had limiting features, including a list of the types of documents to be seized and

  a date restriction. See Leary, 846 F.2d at 601 n.15 (suggesting the court would

  uphold the warrant if it had limitations); see also In re Search of Kitty’s East,

  905 F.2d 1367, 1375 (10th Cir. 1990) (noting that the warrant included limitations).5

        Mr. Wellington further complains about “the lack of limitation on who the

  warrant pertained to,” particularly the reference to unspecified New Mexico LLCs

  and unspecified associated companies/parties. Aplt. Opening Br. at 16. But given

  the extensive conspiracy under investigation, which particularly included using NBS

  in advising clients to form New Mexico LLCs to avoid payment of taxes, and then

  aiding them in forming those LLCs, he has not established that the descriptions were

  not “as specific as the circumstances and the nature of the activity under investigation

  permit.” Leary, 846 F.2d at 600 (internal quotation marks omitted).




        5
          Mr. Wellington complains that the warrant dates back to 2005, further than
  the limitations periods for violations of §§ 7201 and 371. Cf. Kitty’s East, 905 F.2d
  at 1375 (holding that date restriction in warrant was not overbroad where it covered
  periods within statute of limitations). The government argues that conduct back to
  2005 is prosecutable as part of the conspiracy, and that, in any event, earlier events
  may be relevant to the proceedings, see Fed. R. Evid. 404(b)(2) (allowing
  introduction of other crimes, wrongs, or acts to prove matters such as “motive,
  opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or
  lack of accident”). The government has the better part of this argument.

                                             10
Appellate Case: 21-2052     Document: 010110718978        Date Filed: 08/02/2022      Page: 11



                2.     Execution of Warrant

         Claim One alleged that the agents performed an unlawful “general search”

  and “seiz[ed] items regardless of whether they were listed in the warrant or not.”

  R. Vol. 1 at 25. The district court held that, once the defendants asserted qualified

  immunity, Mr. Wellington was required to present evidence that the government

  seized items that were not listed in the warrant, and he failed to do so.

         Mr. Wellington argues that the defendants did not sufficiently argue this issue

  and did not present any facts to support a conclusion that they acted constitutionally.

  He further asserts that in these circumstances, “the allegations in the Complaint

  would have to stand as presumed true.” Aplt. Opening Br. at 29. “By refusing to

  consider the allegations in the Complaint, the district court used an incorrect legal

  analysis[.]” Id. at 30.

         The district court did not err. The defendants asserted they were entitled to

  qualified immunity. Thus, to overcome summary judgment, Mr. Wellington was

  required to show a genuine issue of material fact as to whether the defendants acted

  unconstitutionally (i.e., they seized items not listed in the warrant). See Bowling v.

  Rector, 584 F.3d 956, 971 (10th Cir. 2009). He did not do so.

         Mr. Wellington misunderstands the shifting burdens of proof applicable in

  qualified-immunity cases. As explained above, once a defendant invokes qualified

  immunity, it becomes the plaintiff’s burden to establish that the defendant acted

  unconstitutionally and in violation of clearly established law. See Est. of Redd,



                                             11
Appellate Case: 21-2052    Document: 010110718978         Date Filed: 08/02/2022    Page: 12



  848 F.3d at 906. The defendants were not required to show their actions were

  constitutional; rather, he was required to show that they were not.

        Moreover, Mr. Wellington incorrectly asserts that the defendants offered no

  facts in support of their motion. To the contrary, the defendants attached an

  inventory listing the items seized, which the court could compare against the search

  warrant. But in any event, reversal would not be warranted even if the defendants

  had submitted no evidence. There is “no express or implied requirement in Rule 56

  that the moving party support its motion with affidavits or other similar materials

  negating the opponent’s claim.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

  “[T]he burden on the moving party may be discharged by ‘showing’—that is,

  pointing out to the district court—that there is an absence of evidence to support the

  nonmoving party’s case.” Id. at 325. Thus, the defendants were not required to

  adduce evidence to support their motion; instead, to overcome summary judgment,

  Mr. Wellington was required to show the existence of evidence that the agents seized

  materials that were outside the scope of the warrant.

        Finally, as also discussed above, we reject the notion that the district court

  applied the wrong legal standard by not crediting the allegations in the complaint.

  See Behrens, 516 U.S. at 309; Travis, 565 F.3d at 1258.

        B.     Claim Two: Seizure of Electronics

        Claim Two challenged the seizure of Mr. Wellington’s computer and

  electronic equipment, and the copying of information therein, under the Fourth

  Amendment and Fed. R. Crim. P. 41. It alleged that the defendants conducted a

                                            12
Appellate Case: 21-2052     Document: 010110718978          Date Filed: 08/02/2022     Page: 13



  general search and seizure of the electronics and that the information was copied in

  order to perform a later unrestricted search. The district court held that (1) the

  warrant was sufficiently particular even though it lacked specific search protocols for

  electronic data, and (2) Mr. Wellington’s allegations of unconstitutional searches

  were speculative and unsupported. “It is Plaintiff who has the burden to show a

  clearly established constitutional violation, and Plaintiff has failed to present any

  evidence to show that Defendants searched for and obtained evidence not described

  in the warrant.” R. Vol. 1 at 243.

         Similar to his arguments about the execution of the search warrant,

  Mr. Wellington asserts that the defendants did not present any facts about the

  searches that were conducted and that the district court did not rely on the allegations

  in his complaint. Again, however, it was his burden to establish that the defendants

  acted unconstitutionally, not theirs to establish that they acted constitutionally, and

  he had to go beyond the pleadings to satisfy that burden.

         Mr. Wellington further asserts that the issue was premature, noting that he had

  not been able to conduct discovery. But the Supreme Court “repeatedly [has]

  stressed the importance of resolving immunity questions at the earliest possible stage

  in litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam). Fed. R. Civ.

  P. 56(d)(2) provides that the district court may “allow time to obtain affidavits or

  declarations or to take discovery” if a nonmoving party “shows by affidavit or

  declaration that, for specified reasons, it cannot present facts essential to justify its

  opposition.” (emphasis added). This provision “does not operate automatically. Its

                                              13
Appellate Case: 21-2052    Document: 010110718978        Date Filed: 08/02/2022      Page: 14



  protections must be invoked and can be applied only if a party satisfies certain

  requirements.” Price ex rel. Price v. W. Res., Inc., 232 F.3d 779, 783 (10th Cir.

  2000). Moreover, the defendants moved to stay discovery pending a decision on

  their then-soon-to-be-filed motion for summary judgment based on qualified

  immunity. But Mr. Wellington did not file a response to the motion to stay, thus

  surrendering the opportunity to inform the district court of any reasons why he

  needed discovery. Given that Mr. Wellington did not invoke the Rule 56(d)

  procedure and did not respond to the motion to stay discovery, the district court did

  not err in granting summary judgment without allowing discovery. See id. at 783-84.

        C.     Claim Four: Seizure of Mr. Wellington

        The fourth claim alleges that the agents unconstitutionally detained

  Mr. Wellington while they conducted the search. The district court noted that the

  agents had told Mr. Wellington he was free to leave. Even assuming he was

  detained, however, it noted that officers have the authority to detain persons found on

  premises that are subject to a search warrant. See Muehler v. Mena, 544 U.S. 93, 98

  (2005); Michigan v. Summers, 452 U.S. 692, 705 (1981). Therefore, it held,

  Mr. Wellington failed to show the agents violated his constitutional rights.

        Mr. Wellington points out that the agents would not allow him to change

  clothes, so that he could take advantage of the offer to allow him to leave. He

  therefore argues, “the real issue is whether or not it was unreasonable under the

  Fourth Amendment to create conditions that did not allow [him] to leave even though



                                            14
Appellate Case: 21-2052     Document: 010110718978        Date Filed: 08/02/2022      Page: 15



  he was not being detained.” Aplt. Opening Br. at 32. This proposition, however, is

  indistinguishable from asserting that the agents unconstitutionally detained him.

        As the district court held, the agents had the authority to detain Mr. Wellington

  during the search. See Summers, 452 U.S. at 705 (“[A] warrant to search a house for

  contraband founded on probable cause implicitly carries with it the limited authority

  to detain the occupants of the premises while a proper search is conducted.” (footnote

  omitted)); Muehler, 544 U.S. at 98 (holding that detention of occupant in handcuffs

  for length of search of residence was “plainly permissible” under Summers).

  Mr. Wellington argues that Summers is inapplicable because it referred to a search

  for “contraband,” 452 U.S. at 705, which he states was not involved here. But

  although Summers declined to decide “whether the same result would be justified if

  the search warrant merely authorized a search for evidence,” id. at 705 n.20, this

  court has extended Summers to warrants authorizing a search for evidence when the

  person seized is the subject of the investigation of criminal activity, see United States

  v. Ritchie, 35 F.3d 1477, 1483 (10th Cir. 1994).

        In short, given that the agents could constitutionally have refused to let

  Mr. Wellington leave at all, they did not act unconstitutionally by declining his

  request to change clothes, even if that left him believing he had no choice but to stay.

  The district court appropriately applied qualified immunity to grant summary

  judgment to the agents on this claim.




                                             15
Appellate Case: 21-2052    Document: 010110718978        Date Filed: 08/02/2022    Page: 16



        D.     Claim Seven: Deprivation of Property

        The seventh claim alleges that the agents failed to return seized items,

  resulting in a permanent deprivation of property. The district court dismissed this

  claim as moot because the government returned Mr. Wellington’s property after he

  filed this lawsuit. Mr. Wellington’s opening brief does not make any argument why

  Claim Seven is not moot. Accordingly, he has waived any challenge to the dismissal

  of Claim Seven. See Schreiber v. Cuccinelli, 981 F.3d 766, 778 (10th Cir. 2020)

  (recognizing that failure to make an argument in opening brief results in waiver),

  cert. denied sub nom. Schreiber v. Renaud, 142 S. Ct. 229 (2021).

  IV.   First Amendment Claims

        A.     Claim Five: Seizure of Publications

        Claim Five alleges that the agents seized publications and literature “due

  solely to their content,” in violation of Mr. Wellington’s First Amendment rights.

  R. Vol. I at 27. The district court held that “the Warrant allowed agents to seize only

  books and printed material related to the crimes of tax evasion and related

  conspiracies. As instrumentalities of crime, such materials are not protected by the

  First Amendment.” Id. at 245. It further noted that Mr. Wellington “presented no

  evidence that items seized at his residence lacked relationship to the crimes of tax

  evasion, attempted tax evasion, or conspiracy to commit tax evasion.” Id.

        The First Amendment does not bar the search for and seizure of materials that

  are evidence, fruits, and instrumentalities of crime. See Heller v. New York, 413 U.S.

  483, 492 (1973) (recognizing that “seizing a single copy of a film” may serve “the

                                            16
Appellate Case: 21-2052     Document: 010110718978         Date Filed: 08/02/2022      Page: 17



  bona fide purpose of preserving it as evidence in a criminal proceeding”). And

  although the Supreme Court has held that the particularity requirement “is to be

  accorded the most scrupulous exactitude” when it comes to search warrants

  authorizing the seizure of books, based on the ideas they contain, Stanford v. Texas,

  379 U.S. 476, 485 (1965), the warrant here sufficiently circumscribed the materials to

  be seized.

         Mr. Wellington challenges the provision allowing the seizure of “[t]ax defier

  paraphernalia,” R. Vol. 1 at 176, asserting that “[t]he term is not defined in any law,

  but is plainly aimed at publications on the basis of their content. In fact, it is not just

  the content (any ‘tax’ whatsoever), but on the basis of a specific view-point: a

  ‘defier’,” Aplt. Opening Br. at 20. Although the term is not defined by statute, it is

  sufficiently particular to allow agents to identify the materials to be seized. And

  again, although the warrant describes materials in terms of their content, it is not

  directed at the content per se, but because the materials are evidence, fruits, or

  instrumentalities of violations of §§ 7201 and 371.

         Mr. Wellington also argues that he has the right to a post-seizure hearing

  regarding materials protected by the First Amendment. The cases he cites, however,

  all arise from the arena of obscenity and restraint of distribution. He has not

  demonstrated the expansion of that caselaw to seizures, pursuant to a search warrant,

  of particular copies of books and other materials that may be evidence, fruits, or

  instrumentalities of other types of crimes. See also Fort Wayne Books, Inc. v.

  Indiana, 489 U.S. 46, 63 (1989) (distinguishing seizure and retention of “a single

                                              17
Appellate Case: 21-2052     Document: 010110718978        Date Filed: 08/02/2022       Page: 18



  copy of a book or film . . . for evidentiary purposes based on a finding of probable

  cause” from taking the publication “out of circulation completely [without] a

  determination of obscenity after an adversary hearing”).

        B.     Claim Six: Evidence of Associations

        Finally, the sixth claim alleges that the agents seized information about

  Mr. Wellington’s associates and contacts in violation of his First Amendment right to

  privacy in association. The district court held that the First Amendment does not

  protect against a search for items that tend to prove illegal conspiracy, and that

  Mr. Wellington had not presented any evidence that the agents seized information

  about his associates that was unrelated to attempted tax evasion and/or conspiracy.

        “[The Supreme] Court has long understood as implicit in the right to engage in

  activities protected by the First Amendment a corresponding right to associate with

  others.” Ams. for Prosperity Found. v. Bonta, 141 S. Ct. 2373, 2382 (2021) (internal

  quotation marks omitted). Nevertheless, the First Amendment right of association

  does not necessarily shield a defendant’s associations from becoming relevant to a

  criminal prosecution. See United States v. Abel, 469 U.S. 45, 52-54 (1984) (allowing

  evidence that defendant and witness were members of a gang, where membership and

  gang’s tenets of protecting each other were probative of witness’s potential bias in

  favor of defendant); see also Dawson v. Delaware, 503 U.S. 159, 165 (1992) (“[T]he

  Constitution does not erect a per se barrier to the admission of evidence concerning

  one’s beliefs and associations at sentencing simply because those beliefs and

  associations are protected by the First Amendment.”); Voss, 774 F.2d at 408 (“The

                                             18
Appellate Case: 21-2052     Document: 010110718978        Date Filed: 08/02/2022   Page: 19



  existence of First Amendment rights does not prevent a search when the items sought

  tend to prove conspirators’ associations with each other or concrete legal violations.”

  (Logan, J., concurring)). Before this court, as before the district court,

  Mr. Wellington fails to identify any evidence that the agents seized information about

  his associates and contacts that was unrelated to attempted tax evasion or conspiracy.

  Instead, he points to the allegations in the complaint. As stated above, however, he

  cannot rely simply on the pleadings in opposing summary judgment. The district

  court appropriately granted summary judgment to the agents on Claim Six.

                                      CONCLUSION

        The district court’s judgment is affirmed.


                                              Entered for the Court


                                              Jerome A. Holmes
                                              Circuit Judge




                                             19